           Case 2:19-cv-00487-MJP Document 43 Filed 07/29/20 Page 1 of 2




1
                                                      THE HONORABLE MARSHA J. PECHMAN
2
3
4
5
6                                 UNITED STATES DISTRICT COURT
7                                WESTERN DISTRICT OF WASHINGTON
                                            (SEATTLE)
8
9
      CENTER FOR BIOLOGICAL DIVERISTY,                 CASE NO. 2:19-cv-00487-MJP
10
      et al.,
                                                       ORDER ON
11                                                     JOINT MOTION FOR STAY OF
                                      Plaintiffs,      PROCEEDINGS
12
13            v.

14    NATIONAL MARINE FISHERIES
      SERVICE, et al.;
15
16                            Federal Defendants,
17    and
18    PACIFIC COAST FEDERATION OF
      FISHERMEN’S ASSOCIATIONS, et al.,
19
                           Defendant-Intervenors.
20
21
22
23           Having reviewed the pleadings, the Court GRANTS the parties’ Joint Motion for Stay of
24   Proceedings. The Court ORDERS as follows:
25
             This case is stayed until May 14, 2021, or the new Biological Opinion issues, whichever
26
     occurs sooner. Upon expiration of the stay, the parties will report back to the Court within two
27
28   weeks as to the status of the litigation.


                                                                                              1
          Case 2:19-cv-00487-MJP Document 43 Filed 07/29/20 Page 2 of 2




1    Dated: July 29, 2020.
2
3
4
5                                             A
                                              Marsha J. Pechman
6                                             United States Senior District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                    2
